DETAILED ACTION

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.
Applicant’s amendments with regard independent claim 1, see applicant’s remarks filed on 07/25/2022, appears to overcome the rejection, and the remarks are  persuasive.
Upon further review and search, main claim 1 is considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1.
Specifically, main claim 1 “an image reading apparatus comprising: a housing comprising a processing unit configured to process image information; an opening and closing member openably and closably provided on the housing, the opening and closing member comprising a reading unit configured to read an image from an image holding medium and configured to obtain image information from the image; a connection member that electrically connects the reading unit and the processing unit; and a protective member comprising a first protective member rotatably supported by the opening and closing member and a second protective member rotatably supported by the housing and rotatably connected to the first protective member, wherein rotation axial directions of the first protective member and the second protective member are the same direction as a rotation axial direction of the opening and closing member, and wherein the connection member is accommodated in-inside the protective member throughout an entire path length of the protective member, from one end to another end of the protective member, and so as to be protected by the protective member.” Claim 1, contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of prior art which teaches, as recited in main claim 1.
Further, there exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1 as amended.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claim 1. Claims 2-19, which depend from claims 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677